OPINION

Per Curiam:

At the conclusion of a preliminary examination, Calvin Odell Culpepper was bound over for trial on several charges, including one count of attempted murder. He filed a pretrial petition for a writ of habeas corpus, contending there was insufficient evidence to show the requisite specific intent for the attempted murder charge. The district court denied habeas and the same contention is reurged here.
The record establishes that Culpepper attempted to rob a roomful of victims. During the attempt, one victim grabbed Culpepper and tried to disarm him of a small handgun. The gun discharged and the victim was wounded.
This court has previously affirmed a finding of probable cause on similar facts. See, for example, Perkins v. Sheriff, 92 Nev. 180, 547 P.2d 312 (1976), where we said, “[w]e believe such evidence, while marginal, justified the magistrate’s determination that there was probable cause to hold [the defendant] for trial. See State v. Havas, 91 Nev. 611, 540 P.2d 1060 (1975). Cf. Maupin v. Sheriff, 90 Nev. 99, 520 P.2d 237 (1974); Mathis v. State, 82 Nev. 402, 419 P.2d 775 (1966). We are not now concerned that such evidence may, by itself, be insufficient to convict [him] of the charged offense. McDonald v. Sheriff, 89 Nev. 326, 512 P.2d 774 (1973).”
Affirmed.